Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 1 of 28 PageID #: 813




                              Exhibit 1
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 2 of 28 PageID #: 814



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------ X
  MOHAMMAD O. FAROQUE, KHALED                                  :
  KHAN, MD IMRANUL HAQUE, KHANDKER :                               Civil Action No. 15-cv-868 (DLI)(CLP)
  HAQUE, MOHAMMED S. ALAM, ASAD                                :
  IKBAL, and MOHAMMED E. KARIM on behalf :
  of themselves and on behalf of all other similarly :
  situated persons,                                            :
                                                               :
                                      Plaintiffs,              :
                                                               :
                  v.                                           :
                                                               :
  PARK WEST EXECUTIVE SERVICES d/b/a                           :
  TOWN CAR INTERNATIONAL; TOWN CAR :
  INTERNATIONAL HOLDINGS, LLC;                                 :
  ZACHARY BERMAN, in his individual and                        :
  professional capacities; JOHN M. AHERN, in his :
  individual and professional capacities,                      :
                                                               :
                                      Defendants.              :
  ------------------------------------------------------------ X

                            SETTLEMENT AGREEMENT AND RELEASE

          This Settlement Agreement and Release (“Agreement”) is entered into by and between
  Plaintiffs Mohammad O. Faroque, Khaled Khan, MD Imranul Haque, Khandker Haque,
  Mohammed S. Alam, Asad Ikbal and Mohammed E. Karim (collectively “Named Plaintiffs”),
  and opt-in Plaintiff Mokles Islam (with “Named Plaintiffs,” “Plaintiffs”), on behalf of
  themselves and the putative Class Members (as defined below), and Defendants Park West
  Executive Services d/b/a Town Car International, Town Car International Holdings, LLC,
  Zachary Berman and John M. Ahern (collectively “Defendants”).

  1.      RECITALS AND BACKGROUND

          WHEREAS, on or about December 2, 2015, Plaintiff Faroque filed a class and collective
  action lawsuit on behalf of current and former drivers who provided services through, contracted
  with, and/or were affiliated with (whether on an individual basis or through a corporate entity)
  Park West Executive Services d/b/a/ Town Car International or Town Car International
  Holdings, LLC (collectively “TCI” or “Town Car”) during the Relevant Time Period (as defined
  below), for claims under the wage and hour laws of New York (including the New York Labor
  Law and Minimum Wage Orders) and for claims as a collective action pursuant to the Fair Labor
  Standards Act, 29 U.S.C. § 201 et seq. (the “Complaint”); and




                                                          1
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 3 of 28 PageID #: 815



          WHEREAS, on or about February 3, 2016, Defendants filed a motion to compel
  arbitration and dismiss the Complaint; and

          WHEREAS, on or about February 16, 2016, the Named Plaintiffs filed an Amended
  Complaint, naming additional plaintiffs, and creating two subclasses within the putative FLSA
  collective and NYLL class; and

          WHEREAS, on or about March 4, 2016, Defendants filed a new motion to compel
  arbitration, which motion the District Court referred to the Magistrate Judge, who, on or about
  September 7, 2016, issued a Report and Recommendation recommending the denial of
  Defendants’ motion; and

          WHEREAS, on or about March 31, 2017, the District Court adopted the Report and
  Recommendation, ruling that the Magistrate Judge properly determined that claims predating
  2015 Independent Owner-Operator Agreements executed between Town Car and certain
  Plaintiffs were not subject to arbitration; and

          WHEREAS, the parties agreed to engage in private mediation in an effort to resolve this
  action; and

          WHEREAS, the parties engaged in targeted discovery during which Defendants provided
  to Plaintiffs business records relating to, inter alia, the compensation and amounts paid to the
  Plaintiffs and the putative Class Members during the Relevant Time Period; and

          WHEREAS, on or about April 11, 2017, Defendants filed an interlocutory appeal to the
  Second Circuit Court of Appeals challenging the District Court’s determination that claims
  predating 2015 Independent Owner-Operator Agreements executed between Town Car and
  certain Plaintiffs were not subject to arbitration; and

          WHEREAS, on or about January 10, 2018, the Parties stipulated to withdraw the Second
  Circuit Appeal, without prejudice to reinstating the case by March 30, 2018, while the parties
  engaged in mediation; and

          WHEREAS, on March 16, 2018, the Parties participated in a full-day mediation session,
  which was conducted by Martin Scheinman, a highly-regarded, experienced labor and
  employment mediator who has successfully negotiated settlements in similar class and collective
  actions involving wage and hour claims against other New York for-hire vehicle businesses, and
  reached a settlement of the claims of the Plaintiffs and the putative Class Members; and

          WHEREAS, on or about March 30, 2018, the Parties stipulated to withdraw the Second
  Circuit Appeal, without prejudice to reinstating the case by May 31, 2018, while the parties
  formalized this Agreement; and

        WHEREAS, without admitting or conceding any liability or damages whatsoever,
  Defendants agreed to settle the Litigation on the terms and conditions set forth in this
  Agreement, to avoid the burden, expense, and uncertainty of continuing the Litigation; and



                                                 2
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 4 of 28 PageID #: 816



         WHEREAS, the purpose of this Agreement is to settle fully and finally resolve all State
  Law Claims (as defined below) and FLSA Claims (as defined below) between Plaintiffs and
  putative Class Members on the one hand, and Defendants and Releasees (as defined below) on
  the other hand, including all claims asserted in the Litigation, in order to avoid the burden,
  expense, and uncertainty of continuing the Litigation; and

          WHEREAS, Plaintiffs and Plaintiffs’ Counsel (as defined below) evaluated the merits of
  the claims made against Defendants and the impact of this Agreement on Plaintiffs and putative
  Class Members. Based upon Plaintiffs’ and Plaintiffs’ Counsel’s evaluation of a number of
  factors and recognition of the substantial risks of continued litigation, including the possibility
  that the Litigation, if not settled now, might not result in any recovery, might result in a recovery
  that is less favorable than this settlement, and/or might result in a recovery that cannot be
  obtained for several years, Plaintiffs and Plaintiffs’ Counsel are satisfied that the terms and
  conditions of this Agreement are fair, reasonable, and adequate and that this Agreement is in the
  best interests of Plaintiffs and putative Class Members.

          NOW, THEREFORE, in consideration of the mutual covenants and promises set forth in
  this Agreement, as well as the good and valuable consideration provided in this Agreement, the
  Parties agree to a full and complete settlement of the Litigation in accordance with the following
  terms and conditions:

  2.     DEFINITIONS

         The defined terms set forth in this Agreement have the meanings ascribed to them below.

  2.1    “Action” or “Litigation.” The terms “Action” or “Litigation,” means the above-
         captioned litigation, as described in the first “WHEREAS” paragraph above.

  2.2    “Administrator” or “Claims Administrator.” The terms “Administrator” and “Claims
         Administrator” refer to the administrator selected by the Parties to issue Notice to the
         Class and otherwise administer the settlement, Arden Claims Services.

  2.3    “Agreement.” The term “Agreement” means this Settlement Agreement and Release.

  2.4    “Class” or “Class Member(s).” The terms “Class” and “Class Member(s)” refer to all
         drivers who are or were affiliated with Town Car (whether on an individual basis or
         through a corporate entity) as independent owner operators, independent contractors, or
         in substantially similar capacities who earned at least $2,000 from Town Car during the
         Relevant Period (from December 2, 2009 through the date of preliminary approval) and
         who do not timely submit Opt-out Statements (as defined below) in accordance with this
         Agreement.

  2.5    “Class Counsel” or “Plaintiffs’ Counsel.” The terms “Class Counsel” and “Plaintiffs’
         Counsel” refer to Jeanne M. Christensen, Esq., Tanvir H. Rahman, Esq., and Moorea
         Katz, Esq., of Wigdor LLP, which is located at 85 Fifth Avenue, New York, New York
         10003.




                                                   3
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 5 of 28 PageID #: 817



  2.6    “Class Member List.” The term “Class Member List” refers to a list of all putative
         Class Members containing each of their: (i) names; (ii) last known addresses, phone
         numbers and email addresses (if known and to the extent that such records exist); (iii)
         total earnings at Town Car per year; and (v) social security numbers, if available,
         contained in a confidential document that Defendants shall provide to Plaintiffs’ Counsel
         and the Claims Administrator. The Class Member List is to be used by Plaintiffs’
         Counsel and the Claims Administrator to effectuate the settlement; it may not be copied,
         disseminated, or used for any other purpose. The list sent to Plaintiffs’ Counsel will not
         contain social security numbers.

  2.7    “Court.” The term “Court” refers to the United States District Court for the Eastern
         District of New York, which is located at 225 Cadman Plaza East, Brooklyn, New York
         11201.

  2.8    “Days.” The term “days” refers to calendar days, unless otherwise specified.

  2.9    “Defendants.” The term “Defendants” refers to Park West Executive Services d/b/a
         Town Car International; Town Car International Holdings, LLC; Zachary Berman, in his
         individual and professional capacities; and John M. Ahern, in his individual and
         professional capacities.

  2.10   “Defense Counsel.” The term “Defense Counsel” refers to Allan S. Bloom, Esq. and
         Nicole A. Eichberger, Esq. of Proskauer Rose LLP, which is located at Eleven Times
         Square, New York, New York 10036.

  2.11   “Fairness Hearing.” The term “Fairness Hearing” refers to the anticipated hearing
         before the Court relating to the Motion for Final Approval, unless otherwise scheduled by
         the Court without the filing of a motion.

  2.12   “Final Effective Date.” The term “Final Effective Date” refers to the date that is thirty
         (30) days after the Court has entered a Final Order and Judgment of Dismissal with
         Prejudice (as defined below) approving this Agreement, provided that the time to appeal
         the Final Order and Judgment of Dismissal with Prejudice has expired and no notice of
         appeal has been filed. However, in the event that a notice of appeal is filed, the Final
         Effective Date shall be the day after the date of the following event that occurs last: (1)
         any appeal from the Final Order and Judgment of Dismissal with Prejudice has been
         finally dismissed; (2) the Final Order and Judgment of Dismissal with Prejudice has been
         affirmed on appeal in a form substantially identical to the form of the Final Order and
         Judgment of Dismissal with Prejudice entered by the Court; (3) the time to petition for
         review with respect to any appellate decision affirming the Final Order and Judgment of
         Dismissal with Prejudice has expired; and (4) if a petition for review of an appellate
         decision is filed, the petition has been denied or dismissed, or, if granted, has resulted in
         affirmance of the Final Order and Judgment of Dismissal with Prejudice in a form
         substantially identical to the form of the Final Order and Judgment of Dismissal with
         Prejudice entered by the Court.




                                                  4
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 6 of 28 PageID #: 818



  2.13   “Final Order and Judgment of Dismissal with Prejudice.” The term “Final Order and
         Judgment of Dismissal with Prejudice” refers to the order entered by the Court after the
         Fairness Hearing approving the terms and conditions of this Agreement (including any
         distribution of Individual Settlement Amounts, Service Awards (as defined below),
         attorneys’ fees, costs and expenses, and Claims Administrator’s fees from the Settlement
         Account) and dismissing the Litigation with prejudice.

  2.14   “FLSA Claims.” The term “FLSA Claims” refers to all federal wage and hour claims
         that were or could have been asserted pursuant to the Fair Labor Standards Act by or on
         behalf of Plaintiffs or putative Class Members, including, but not limited to, all claims for
         unpaid minimum or overtime wages, any other related wage and hour claims, and all
         “derivative benefit claims” (defined as claims for benefits, both ERISA and non-ERISA
         benefits, resulting from an alleged failure to pay wages, including, but not limited to,
         minimum or overtime wages), as well as any interest and attorneys’ fees, costs, and
         expenses related to such claims.

  2.15   “Named Plaintiffs.” The term “Named Plaintiffs” refers to Mohammad O. Faroque,
         Khaled Khan, MD Imranul Haque, Khandker Haque, Mohammed S. Alam, Asad Ikbal,
         and Mohammed E. Karim. For avoidance of doubt, Named Plaintiffs are also Class
         Members.

  2.16   “Notice.” The term “Notice” refers to the Court-approved Notice of Proposed
         Settlement and Fairness Hearing.

  2.17   “Objector.” The term “Objector” refers to any putative Class Member who properly
         files an objection to this Agreement; the term does not include any individual who opts
         out of the settlement.

  2.18   “Opt-in Plaintiffs.” The term “Opt-in Plaintiffs” means those individuals who opt in to
         the Settlement by redeeming/cashing their Settlement Checks before the end of the ninety
         (90) day acceptance period, and does not include any individual who timely opts out of
         the settlement pursuant to this Agreement.

  2.19   “Opt-out Statement.” The term “Opt-out Statement” refers to a written signed
         statement from a putative Class Member who has decided to opt out of and not be
         included in the settlement. Any putative Class Member who does not timely submit an
         Opt-out Statement waives and releases all State Law Claims, even if he or she does not
         cash/redeem a Settlement Check, and further waives and releases all FLSA Claims if he
         or she cashes/redeems a Settlement Check.

  2.20   “Parties.” The term “Parties” refers collectively to Plaintiffs, Defendants and Class
         Members.

  2.21   “Plaintiffs.” The term “Plaintiffs” shall mean Named Plaintiffs and Opt-in Plaintiff
         Mokles Islam.

  2.22   “Preliminary Approval Motion.” The term “Preliminary Approval Motion” refers to
         Plaintiffs’ anticipated motion (to be filed for settlement purposes only) for: (i)


                                                  5
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 7 of 28 PageID #: 819



         preliminary approval of the settlement; (ii) conditional class action certification pursuant
         to Federal Rule of Civil Procedure 23; (iii) “conditional certification” of a collective
         pursuant to the FLSA; (iii) appointment of Plaintiffs’ Counsel as Class Counsel; (iv)
         appointment of the Claims Administrator; and (v) approval of the proposed Notice (as
         defined below) and direction of its distribution to putative Class Members.

  2.23   “Preliminary Approval Order.” The term “Preliminary Approval Order” refers to the
         order entered by the Court with respect to the Preliminary Approval Motion or otherwise
         providing the relief requested in or contemplated by such motion.

  2.24   “Relevant Time Period.” The term “Relevant Time Period” refers to the period of time
         between December 2, 2009 through the date of preliminary approval.

  2.25   “Settlement Account.” The term “Settlement Account” refers to a qualified settlement
         fund established by the Administrator, pursuant to this Agreement, at a bank acceptable
         to the Parties. The Settlement Account shall contain the Settlement Fund (as defined
         below).

  2.26   “Settlement Checks.” The term “Settlement Checks” refers to the checks issued to
         Class Members from the Settlement Account by the Administrator as calculated by the
         Administrator in accordance with the terms of this Agreement.

  2.27   “Settlement Fund.” The term “Settlement Fund” refers to the maximum aggregate
         amount that shall be paid by Defendants pursuant to this Agreement and includes
         Individual Settlement Amounts, Service Awards, E&O Fund, Plaintiffs’ Counsel’s
         attorneys’ fees, costs and expenses, and Claims Administrator’s fees, as authorized by the
         Court in the Final Order and Judgment of Dismissal with Prejudice. Under no
         circumstances shall the Settlement Fund exceed Eight Hundred and Fifty Thousand
         Dollars ($850,000.00)

  2.28   “State Law Claims.” The term “State Law Claims” refers to all wage and hour claims
         that were or could have been asserted under the laws of New York State or any other
         state by or on behalf of Plaintiffs or putative Class Members, including, but not limited
         to, all claims under state law for unpaid minimum or overtime wages, tip
         misappropriation claims, unpaid spread-of-hours claims, service charge claims, Wage
         Theft Prevention Act penalties, any other related wage and hour claims, and all
         “derivative benefit claims” (defined as claims for benefits, both ERISA and non-ERISA
         benefits, resulting from an alleged failure to pay wages, including, but not limited to,
         minimum or overtime wages), as well as any interest and attorneys’ fees, costs, and
         expenses related to such claims.

  3.     INITIAL PROCEDURAL ISSUES

  3.1    Binding Agreement. This Agreement is a binding agreement and contains all material
         agreed-upon terms.

  3.2    Retention of the Administrator. The Parties will use Arden Claims Services as Claims
         Administrator to administer the settlement.


                                                  6
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 8 of 28 PageID #: 820



  3.3   Responsibilities of the Administrator. The Administrator shall be responsible for:

        A.     preparing, printing and disseminating Notices to putative Class Members;

        B.     copying counsel for all Parties on material correspondence and promptly notifying
               counsel for all Parties of any material requests or communications made by any
               party;

        C.     promptly furnishing to counsel for all Parties copies of any Opt-out Statements,
               objections, or other written or electronic communications from putative Class
               Members that the Administrator receives;

        D.     providing weekly reports to the Parties regarding the status of the mailing of the
               Notices to putative Class Members; the claims administration process (including
               the number of Opt-out Statements or Objections received, as well as the
               percentage of the Net Settlement Fund that was apportioned to the putative Class
               Members who submitted Opt-out Statements); the substance and status of disputes
               raised by putative Class Members regarding the calculation of Settlement Awards;
               and distribution of the Settlement Checks;

        E.     keeping track of Opt-out Statements, including maintaining the original mailing
               envelopes in which the requests were mailed;

        F.     mailing all required tax forms to Class Members and to Class Counsel as provided
               herein;

        G.     setting up a Settlement Account to be used for the distribution of all Settlement
               Checks to participating Class Members, Plaintiffs’ Counsel, and the Claims
               Administrator;

        H.     calculating the amount of each Class Member’s Settlement Check;

        I.     preparing appropriate tax forms for Defendants and for each Class Member;

        J.     mailing the Settlement Checks to Class Members;

        K.     ascertaining current address and addressee information for all Notices returned as
               undeliverable and then re-mailing such Notices;

        L.     responding to putative Class Members’ inquiries regarding the procedures for
               filing objections and Opt-out Statements;

        M.     referring to Plaintiffs’ Counsel all putative Class Members’ inquiries regarding
               matters not within the Administrator’s duties specified herein;

        N.     responding to inquiries from Class Counsel and Defense Counsel consistent with
               the Administrator’s duties as specified herein;




                                               7
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 9 of 28 PageID #: 821



        O.     promptly apprising Class Counsel and Defense Counsel of the activities of the
               Administrator;

        P.     maintaining adequate records of its activities, including the dates that each Notice
               was mailed, that any returned mail was received, and that any other
               communications and/or attempted communications with Class Members occurred;

        Q.     confirming in writing to Class Counsel and Defense Counsel its completion of the
               administration of the settlement;

        R.     timely responding to communications from the Parties or their counsel;

        S.     notifying the parties, pursuant to Section 4.6, below, if and when ten percent
               (10%) or more of the putative Class Members, or a number of putative Class
               Members whose Settlement Awards in the aggregate total 10% or more of the
               total Settlement Fund net of Service Awards, E&O Fund, attorneys’ fees, costs
               and expenses, and Claims Administrator’s fees, file timely and valid Opt-out
               Statements; and

        T.     any other tasks upon which the Parties mutually agree.

        In the event of a dispute regarding a putative Class Member’s or Class Member’s
        Settlement Award or their earnings at Town Car, the Claims Administrator shall
        promptly report the nature of the dispute to Class Counsel and Defendants’ Counsel, who
        will confer in good faith with the Claims Administrator in an effort to resolve the dispute.
        In the event Class Counsel and Defendants’ Counsel are unable to reach agreement, the
        Claims Administrator shall decide the dispute, and its decision shall be final.

        In addition, no later than fifteen (15) days prior to the Fairness Hearing, the
        Administrator shall certify jointly to Plaintiffs’ Counsel and to Defense Counsel: (a) a
        list of all Class Members; (b) a list of all putative Class Members who filed timely
        objections; and (c) a list of all putative Class Members who requested to opt-out of the
        settlement at any time during the opt-out period. The Administrator also shall provide
        Plaintiffs’ Counsel and Defense Counsel with an updated address list for all Class
        Members.

  3.4   Preliminary Approval Notice. Within fourteen (14) days after the execution of this
        Agreement, Plaintiffs will file a Preliminary Approval Motion with the Court. In
        connection with the Preliminary Approval Motion, Plaintiffs will submit to the Court a
        proposed Notice of Proposed Settlement and Fairness Hearing in the form attached hereto
        as Exhibit A; a proposed distribution method for Individual Settlement Amounts and
        calculation of the Settlement Checks as described in Section 4 herein; and a proposed
        Preliminary Approval Order.

        Defendants shall have the right to review and comment on the Preliminary Approval
        Motion (as well as the Final Approval Motion) and to approve the content of the
        proposed Preliminary Approval Order, the proposed Final Approval Order, and the
        proposed Notice(s). Class Counsel will provide Defendants with copies of the


                                                 8
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 10 of 28 PageID #: 822



         Preliminary Approval Motion and proposed Preliminary Approval Order, Final Approval
         Motion and proposed Final Approval Order, and the proposed Notice(s) and allow at least
         three (3) business days for their review and approval. Class Counsel will consider
         Defendants’ comments to both motions in good faith.

         Within ten (10) days of the entry of the Preliminary Approval Order, Defendants will
         send the Administrator and Plaintiffs’ Counsel the Class Member List (Plaintiffs’
         Counsel will not be provided with social security numbers) in electronic form. All
         information regarding the Class that is provided by Defense Counsel will be treated as
         confidential information by Plaintiffs’ Counsel and the Administrator. Said information
         will not be used by Plaintiffs’ Counsel or the Administrator for any purpose other than to
         effectuate the terms of the settlement. Unless the parties agree otherwise, only
         individuals whose names are disclosed on the Class Member List shall be eligible to
         participate in the settlement. Within twenty-one (21) days of the entry of the Preliminary
         Approval Order by the Court, the Administrator will mail to all putative Class Members
         (via First Class Mail through the United States Postal Service) the Court-approved Notice
         of Proposed Settlement and Fairness Hearing. The Administrator will take all reasonable
         steps to obtain the correct address of any putative Class Member for whom a Notice is
         returned by the United States Postal Service as undeliverable, including one skip trace,
         and if necessary, make telephone calls and send text messages and/or send emails solely
         for the purposes of obtaining an updated address, and attempt a re-mailing to any putative
         Class Member for whom it obtains a more recent address. The Administrator will notify
         Plaintiffs’ Counsel and Defense Counsel of any Notice sent to a putative Class Member
         that is returned as undeliverable after the first mailing, as well as any such Notice
         returned as undeliverable after any subsequent mailing(s).

   3.5   Access to the Administrator. The Parties will have equal access to the Administrator
         throughout the claims administration period. Plaintiffs’ Counsel and Defense Counsel
         agree to provide the Administrator with all information that may assist the Administrator
         in locating putative Class Members.

   3.6   Approval of the Preliminary Approval Order.

         (A)     The proposed Preliminary Approval Order will seek the setting of a deadline of
                 forty-five (45) days from the initial mailing of the Notice to the Class to file Opt-
                 out Statements and/or become Objectors. To the extent any Notice is returned or
                 otherwise determined to be undeliverable, such putative Class Members shall be
                 entitled to fifteen (15) days from the date of any subsequent mailing (but no less
                 than the original forty-five (45) days) to file Opt-out Statements and/or become
                 Objectors. The proposed Preliminary Approval Order also shall seek to set a
                 date for the Fairness Hearing, which shall be no earlier than one hundred and
                 twenty days (120) days following the date that the Court enters the Preliminary
                 Approval Order.

         (B)     In connection with the Preliminary Approval Motion, Named Plaintiffs will
                 inform the Court of the intended process to obtain a “Final Order and Judgment
                 of Dismissal with Prejudice” that will, among other things: (1) approve the


                                                  9
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 11 of 28 PageID #: 823



                settlement as fair, adequate and reasonable; (2) approve payment to the Claims
                Administrator of claims administration costs; (3) incorporate the terms of the
                Release, as described herein; (4) dismiss the Litigation with prejudice; (5) award
                Service Awards to the Plaintiffs; and (6) award Plaintiffs’ Counsel fees, costs,
                and expenses.

         (C)    If the Court denies the Preliminary Approval Motion, the Parties will work
                together, diligently and in good faith, to remedy any issue(s) leading to such
                denial and to seek reconsideration of the ruling or order denying approval and/or
                Court approval of a renegotiated settlement (without any change to the amount of
                the Settlement Fund). If, despite the Parties’ efforts, the Court continues to deny
                the Preliminary Approval Motion, the Litigation will resume as if no settlement
                had been attempted. In that event, the class certified for purposes of settlement
                shall be decertified (either by the Court sua sponte or on a motion by
                Defendants, which Plaintiffs agree not to oppose), and Defendants retain all
                rights and defenses, including the right to contest whether the Litigation should
                be certified and maintained as a collective and/or class action and to contest the
                merits of the claims being asserted in the Litigation.

         (D)    The Parties will work together diligently and in good faith to expeditiously
                obtain a Preliminary Approval Order and a Final Order and Judgment of
                Dismissal with Prejudice. Any disputes that may arise between the Parties
                related to the Parties’ efforts to obtain a Preliminary Approval Order and a Final
                Order and Judgment of Dismissal with Prejudice shall be submitted to the Court.
                At the appropriate time, Plaintiffs will file an application with the Court
                requesting a Final Order and Judgment of Dismissal with Prejudice.

         (E)    Within fifteen (15) days after the Court enters the Preliminary Approval Order,
                Defendants, through counsel, shall notify Class Counsel that Defendants have
                complied with the requirements of 28 U.S.C. § 1715 concerning notifications to
                appropriate Federal and State officials of this Agreement, and shall, if requested
                by Class Counsel, provide proof of such compliance.

   3.7   Opt-outs.

         (A)   Putative Class Members who choose to opt out of the settlement, as set forth in
               this Agreement, must send via First Class Mail through the United States Postal
               Service (postage to be prepaid) a written, signed statement to the Administrator,
               providing his or her name, address, telephone number, dates worked at Town Car,
               and a statement indicating his or her intention to opt out of the settlement (i.e., “I
               opt out of the Town Car wage and hour settlement.”). To be effective, an Opt-out
               Statement must be postmarked or received by the Administrator within forty-five
               (45) days after the initial mailing of the Notice to the Class (“Opt-out Period”).
               However, to the extent any Notice is returned or otherwise determined to be
               undeliverable, such putative Class Members shall be entitled to fifteen (15) days
               from the date of any subsequent mailing (but no less than the original forty-five
               (45) days) to file Opt-out Statements.


                                                10
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 12 of 28 PageID #: 824



         (B)   The Administrator will send a final list of all putative Class Members who submit
               Opt-out Statements to Plaintiffs’ Counsel and Defense Counsel before the
               Fairness Hearing. The Administrator will retain the stamped originals of all Opt-
               out Statements as well as all envelopes accompanying such Opt-out Statements
               until such time as the Administrator is relieved of its duties and responsibilities
               under this Agreement.

         (C)   Any putative Class Member who does not submit an Opt-out Statement pursuant
               to this Agreement will be deemed to have accepted the settlement, including all
               terms and conditions of this Agreement, will be bound by the Final Order and
               Judgment of Dismissal with Prejudice, and will have any and all State Law
               Claims released and dismissed. Additionally, any putative Class Member who
               does not submit an Opt-out Statement pursuant to this Agreement and who has
               opted in to the Action and/or cashes/redeems a Settlement Check will have any
               and all FLSA Claims released and dismissed. For the avoidance of any doubt,
               any putative Class Member who has neither opted in to this Litigation nor
               redeemed a Settlement Check shall not release his or her FLSA Claims.
               Defendants shall have no obligation to pay any putative Class Member who
               opts out of the settlement as set forth in this Agreement.

   3.8   Objections to Settlement.

         (A)   Putative Class Members who wish to present objections to the proposed
               settlement at the Fairness Hearing must first do so in writing. To be considered,
               written objections must be mailed to the Administrator via First Class Mail
               through the United States Postal Service and postmarked within forty-five (45)
               days after the initial mailing of the Notice to the Class. However, to the extent
               any Notices are returned or otherwise determined to be undeliverable, such Class
               Members shall be entitled to fifteen (15) days from the date of any subsequent
               mailing (but no less than the original forty-five (45) days) to file objections. The
               written objection must include all reasons for the objection as well as any
               supporting documentation. The written objection also must include the name,
               address, dates worked at Town Car, and telephone number of the Class Member
               making the objection. The Administrator will stamp the date that the written
               objection was received on the original and send copies of the objection and any
               supporting documentation to Class Counsel and Defense Counsel by email
               delivery no later than three (3) days after receipt of the objection.

         (B)   An Objector has the right to appear at the Fairness Hearing, either in person or
               through counsel hired by the Objector. An Objector who wishes to appear at the
               Fairness Hearing must state his or her intention to do so in writing on his or her
               written objection at the time that he or she submits his or her written objection.
               An Objector may withdraw his or her objection at any time. The submission of an
               objection does not constitute the filing of an Opt-out Statement, and, therefore, an
               Objector continues to be a Class Member. Absent permission from the Court, no
               Class Member may appear at the Fairness Hearing unless he or she has filed a
               timely objection that complies with all procedures provided in this section and the


                                                11
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 13 of 28 PageID #: 825



                 previous section. Absent permission from the Court, no Class Member may
                 present an objection at the Fairness Hearing based on a reason not stated in his or
                 her written objections. A putative Class Member who has submitted an Opt-out
                 Statement may not submit objections to the settlement.

          (C)    The Parties may file with the Court written responses to any filed objections no
                 later than two (2) days before the Fairness Hearing.

   3.9    Fairness Hearing and Motion for Final Approval and Dismissal. At the Fairness
          Hearing, the Parties will request that the Court, among other things: (1) approve the
          Agreement as fair, reasonable, adequate, and binding on all Class Members who have not
          timely opted out of the settlement; (2) order the Administrator to distribute the Settlement
          Checks to Class Members; (3) order the Plaintiffs’ Counsel’s attorneys’ fees, expenses,
          and costs to be paid to Plaintiffs’ Counsel out of the Settlement Account; (4) order
          Service Awards to be paid out of the Settlement Account; (5) order the Claims
          Administrator’s fees to be paid out of the Settlement Account; (6) order the dismissal
          with prejudice of all State Law Claims by all Class Members who did not opt out of the
          settlement; (7) order the dismissal with prejudice of all FLSA Claims by all Class
          Members who cash/redeem a Settlement Check or who have opted in to this action; (8)
          order the entry of a Final Order and Judgment of Dismissal with Prejudice in accordance
          with this Agreement; and (9) retain jurisdiction over the interpretation and
          implementation of this Agreement as well as any and all matters arising out of or related
          to the interpretation or implementation of this Agreement and of the settlement
          contemplated thereby.

   3.10   Effect of Failure to Grant Final Approval/Status of Settlement if Case Is Not
          Ultimately Dismissed. If the Court denies Plaintiffs’ Motion for Judgment and Final
          Approval, the Parties will work together, diligently and in good faith, to remedy any
          issue(s) leading to such denial and to seek reconsideration and/or appellate review of the
          ruling or order denying the motion and/or Court approval of a renegotiated settlement
          (without any change to the amount of the Settlement Fund). If, despite the Parties’
          efforts, the Court continues to deny the motion for final approval (or otherwise to
          approve the Settlement), then the settlement will become null and void, provided that the
          failure by the Court or an appellate court to award or sustain the full amount of the
          Service Awards to Plaintiffs or Class Counsel’s attorneys’ fees and expenses will not
          constitute a failure to approve the settlement or a material modification of the Settlement.
          However, nothing herein precludes Plaintiffs and/or Class Counsel from appealing any
          decision by the Court or an appellate court to not approve the full amounts of requested
          Service Awards to Plaintiffs or attorneys’ fees and expenses to Class Counsel, and
          Defendants will not oppose any such appeals. If the settlement becomes null and void:

          (A)    The Litigation will proceed as if no settlement had been attempted, no portion of
                 the Settlement Account will be distributed, and the entire Settlement Account will
                 revert to Defendants. In that event, the class certified for purposes of settlement
                 shall be decertified (either by the Court sua sponte or on a motion by Defendants,
                 which Plaintiffs agree not to oppose), and Defendants retain all rights and
                 defenses, including the right to contest whether the Litigation should be certified


                                                  12
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 14 of 28 PageID #: 826



               and maintained as a collective and/or class action and to contest the merits of the
               claims being asserted in the Litigation.

         (B)   Class Counsel will provide notice to putative and participating Class Members
               that the Agreement did not receive final approval and that, as a result, no
               payments will be made to Class Members under the Agreement. Such notice shall
               be mailed by the Claims Administrator via First Class United States Mail to the
               addresses used by the Claims Administrator in mailing the Notice of Proposed
               Settlement and Fairness Hearing.

         (C)   The Parties agree to share jointly the costs of the Claims Administrator’s fees
               incurred, in the event the Court denies final approval, through the date the
               Administrator sends notice to putative and participating Class Members that the
               Agreement did not receive final approval and that, as a result, no payments will be
               made to Class Members under the Agreement.

   4.    SETTLEMENT TERMS

   4.1   Settlement Fund Computation and Allocations.

         Class Members’ individual, proportionate shares of the Settlement Fund shall be
         computed in accordance with the formula below:

         (A)    All putative Class Members who worked as drivers affiliated with Town Car and
                received at least $2,000 from Town Car during the Relevant Time Period, shall
                receive 1.0 point for every $100 earned from Town Car from December 2, 2009
                through December 31, 2014, and 0.25 points for every $100 earned from Town
                Car subsequent to December 31, 2014 through the date of preliminary approval.
                In addition, any putative Class Members who have opted in to this Action as of
                the date of execution of this Agreement shall receive an additional 0.25 points
                for every $100 earned from Town Car, if any, beginning three years before the
                date their opt-in forms were filed with the Court through the date of preliminary
                approval. This method shall be referred to as the “Allocation Formula.”

         (B)    Class Members who have submitted opt-in forms in this Action through the date
                of execution of this Agreement, and the date in which their respective opt-in
                form was filed, are:

                          1. Mohammad Faroque: 12/8/15
                          2.   Khaled M. Khan: 12/8/15
                          3.   MD Hossain Azmal: 12/8/15
                          4.   Asad Ikbal: 12/14/15
                          5.   Farhat Abbas: 12/14/15
                          6.   MD Imranul Haque: 12/14/15
                          7.   Mokles Islam: 12/14/15
                          8.   Mohammed E. Karim: 12/17/15
                          9.   Abdul Haque: 12/22/15


                                               13
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 15 of 28 PageID #: 827



                         10. Mohammed H. Rahman: 12/28/15
                         11. Mohammed Hakim: 12/29/15
                         12. Mohammed S. Alam: 1/5/16
                         13. Rejaul Karim: 1/6/16
                         14. Mustak Ahmed: 1/13/16
                         15. Manzoor Mumin: 1/19/16
                         16. Jung Chen: 1/19/16
                         17. Ladifogon Ye: 1/22/16
                         18. Moinul Alam: 1/27/16
                         19. Shoab Hussain: 2/2/16
                         20. Khondker Haque: 2/2/16
                         21. Siliwange Nln: 2/2/16
                         22. Guoqiang Zhao: 2/8/16
                         23. Faizul Islam: 2/9/16
                         24. Mohammed Hussain: 2/12/16
                         25. Mohammed Halim: 4/25/16
                         26. Mohammed Haroon: 5/3/16
                         27. Nur Biswas: 6/9/16
                         28. Abu Chowdhury: 4/13/17
                         29. Sharder Rahman: 6/14/17
                         30. Feroj Ahmad: 6/14/17
                         31. Asm Rahman: 6/19/17
                         32. Abu Chowdhury: 7/05/17
                         33. Danilo Picon: 7/5/17
                         34. Syed Ahmed: 7/17/17
                         35. Khalil Shah: 10/2/17
                         36. Ammar Khan: 10/16/17

         (C)   The Settlement Fund, after deductions for Court-approved Plaintiffs’ Counsel’s
               attorneys’ fees, costs and expenses, Claims Administrator’s fees, Court-approved
               Service Awards, E&O Fund of $10,000, and any other Court-approved expenses
               or disbursements, will be divided by the aggregate number of points accrued by
               all putative Class Members (“Per Point Value”).

         (D)   Each putative Class Member’s total points will be multiplied by the Per Point
               Value to determine his or her “Initial Individual Settlement Amount.” In the
               Notice, each Class Member will be informed about his or her estimated “Initial
               Individual Settlement Amount,” subject to modification based on such
               considerations as the number of Class Members who opt out of the settlement,
               any adjustments that need to be made to the data that initially computed the Per
               Point Values for the Class Members, and the anticipated amount of attorneys’
               fees, expenses and costs, Service Awards, E&O Fund, and other payments, if
               any, that Plaintiffs will be requesting from the Court.

         (E)   After the Notice period, the Administrator will re-run the Allocation Formula
               amongst the remaining Class Members (i.e., those putative Class Members who
               have not opted out of the settlement) to determine the amount of each Class


                                             14
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 16 of 28 PageID #: 828



                Member’s settlement payment (“Individual Settlement Amount”). The parties
                will cooperate in good faith to obtain updated mailing addresses for Class
                Members for the purposes of sending them their Individual Settlement Amounts.

          (F)   Only Class Members (i.e., putative Class Members who do not timely opt out of
                the settlement) shall be entitled to receive their respective Individual Settlement
                Amounts.

          (G)   Service Awards. Class Counsel shall seek Court approval of the payment of the
                following Service Awards to Plaintiffs in consideration for work performed on
                behalf of the Class: Mohammed O. Faroque, $10,000; Khaled Khan, $7,500;
                Mohammed E. Karim, $7,500; Mokles Islam, $7,500; MD Imranul Haque,
                $1,875; Khandker Haque, $1,875; Mohammed S. Alam, $1,875; and Asad Ikbal,
                $1,875 (collectively, “Service Awards”). Defendants shall not oppose this
                application, including any appeal or request for reconsideration if the application
                is denied or modified by the Court, provided it does not increase the amount of
                the Settlement Fund. In the event that the Court solicits Defendants’ position
                regarding the Service Awards, Defendants will inform the Court that they take
                no position provided that the Service Awards do not increase the amount of the
                Settlement Fund. The substance of the application for Service Awards is not part
                of this Agreement and is to be considered separately from the Court’s
                consideration of the Parties’ good faith efforts in resolving the Litigation and the
                fairness, reasonableness, and adequacy of this Agreement. The outcome of the
                Court’s ruling on the application for Service Awards shall not terminate this
                Agreement or otherwise affect the Court’s Final Approval of the settlement.
                Any requested Service Awards that are not approved by the Court will be
                distributed to Class Members in accordance with Section 4.1 above.

         (H)    E&O Fund. $10,000 from the Settlement Fund will be placed by the
                Administrator within fourteen (14) days after receipt of Defendants’ payments
                pursuant to Section 4.1(I) into a separate interest-bearing account to cover errors
                and omissions occurring through the settlement distribution process (the “E&O
                Fund”). The Administrator shall have the right and obligation to disburse
                amounts from the E&O Fund consistent with the letter and spirit of this
                Agreement.

         (I)    Maximum Amount. The Parties expressly acknowledge and agree that, in
                connection with the settlement of the Litigation and pursuant to the terms of this
                Agreement, Defendants shall not be required to pay more than the amount of the
                Settlement Fund ($850,000.00) to Class Members, Plaintiffs’ Counsel, the Claims
                Administrator, or to anyone else in connection with this settlement (except for its
                own attorneys and advisors), regardless of the number of putative Class Members
                ultimately included in the settlement.

         (J)    Payment. The Settlement Account shall be funded by Defendants through one or
                more payments comprising the total amount of the Settlement Fund ($850,000.00)



                                                15
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 17 of 28 PageID #: 829



                due as a result of the settlement. The payment(s) shall be made by Defendants no
                later than fourteen (14) days after the Final Effective Date.

         (K)    Mailing of Settlement Checks.

                (i)     The Claims Administrator shall, within fourteen (14) days after receipt of
                        Defendants’ payments pursuant to Section 4.1(J), send Settlement Checks
                        comprising Class Members’ Individual Settlement Amounts, Class
                        Counsel’s attorneys’ fees, costs and expenses, Plaintiffs’ Service Awards,
                        and the Claims Administrator’s fees. Putative Class Members who file
                        timely Opt-out Statements will not receive a Settlement Check.

                (ii)    Class Members shall have ninety (90) days after their respective
                        Settlement Checks are mailed in the First Distribution to redeem them.

                (iii)   The Claims Administrator shall, within fourteen (14) days following the
                        expiration of the Settlement Checks from the First Distribution, mail new
                        Settlement Checks to any Class Members who did not cash/redeem their
                        Settlement Checks within the required ninety (90) day period.

                (iv)    Class Members receiving new Settlement Checks in the Second
                        Distribution shall have thirty (30) days after their respective Settlement
                        Checks are mailed to redeem them.

                (v)     Seventy Five percent (75%) of any unclaimed settlement funds not
                        claimed/cashed within thirty (30) days of the second distribution will
                        revert to Defendants.

                (vi)    Twenty Five percent (25%) of any unclaimed settlement funds not
                        claimed/cashed within thirty (30) days of the second distribution, plus any
                        remaining amount in the E&O Fund, will be distributed among
                        Participating Class Members pro rata. The parties agree that if is not
                        administratively feasible to make an additional distribution of the
                        remaining amount to Class Members, which the parties agree will be
                        presumptively unfeasible to administer if the remaining funds are less than
                        $10,000 in the aggregate, the unclaimed payments will be donated under
                        the cy pres doctrine to a charitable organization of Class Counsel’s
                        choosing.

   4.2   Attorneys’ Fees, Expenses, and Costs. At the Fairness Hearing, Class Counsel will
         petition the Court for an award of attorneys’ fees not to exceed Two Hundred Eighty
         Three Thousand Three Hundred Thirty Three Dollars ($283,333.00) (or one-third of the
         total Settlement Fund) and for reimbursement of their actual litigation expenses and
         costs. These fees and expenses shall be paid from the Settlement Fund. Defendants will
         not oppose this application, including any appeal or request for reconsideration if the
         application is denied or modified by the Court, provided that the application does not
         increase the amount of the Settlement Fund. The substance of Class Counsel’s


                                                 16
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 18 of 28 PageID #: 830



         application for attorneys’ fees and costs is to be considered separately from the Court’s
         consideration of the fairness, reasonableness, adequacy, and good faith of the settlement
         of the Litigation. The outcome of any proceeding related to Class Counsel’s application
         for attorneys’ fees and costs shall not terminate this Agreement or otherwise affect the
         Court’s ruling on the Motion for Final Approval. Any attorneys’ fees and costs that are
         not approved by the Court will be distributed to Class Members in accordance with
         Section 4.1 above.

   4.3   Mediator’s Fees. All fees of the mediator in connection with the mediation of this
         settlement will be borne by Defendants.

   4.4   Claims Administrator’s Fees. As part of Plaintiffs’ Motion for Final Approval,
         Plaintiffs will submit a declaration from the Claims Administrator, Arden Claims
         Services, detailing the administration process and the costs of administration. The
         Claims Administrator’s fees shall be deducted from the Settlement Fund prior to the
         distribution of any monies to Class Members, Plaintiffs, and Plaintiffs’ Counsel. The
         Claims Administrator’s fees shall not exceed $35,000.

   4.5   Tax Characterization.

         (A)    Settlement payments to Class Members will be reported for tax purposes on an
                IRS Form 1099 issued to each Class Member who cashes/redeems a settlement
                check and does not timely opt out. The payment of attorneys’ fees, expenses, and
                costs pursuant to Section 4.2 shall be made without any withholdings, and Class
                Counsel shall receive an IRS Form 1099 for this payment. All Service Awards
                paid to Plaintiffs shall be made without any withholdings and reported to the IRS
                on IRS Forms 1099.

         (B)    Neither Class Counsel nor Defendants’ Counsel intend anything contained herein
                to constitute legal advice regarding the taxability of any amount paid hereunder,
                nor will it be relied upon as such.

   4.6   Right of Defendants to Reject Settlement. If ten percent (10%) or more of the putative
         Class Members, or a number of putative Class Members whose Settlement Awards in the
         aggregate total 10% or more of the total Settlement Fund net of Service Awards, E&O
         Fund, attorneys’ fees, costs and expenses, and Claims Administrator’s fees, file timely
         and valid Opt-out Statements, then Defendants will have the right to rescind the
         Settlement, and the settlement and all actions taken in its furtherance will be null and
         void. Defendants must exercise this right within fourteen (14) days after the
         Administrator notifies them that either of the two thresholds set forth above in this
         paragraph have been met. If Defendants exercise their right to rescind the Settlement,
         Defendants will be responsible for the Claims Administrator fees incurred through the
         date of rescission or thereafter.




                                                17
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 19 of 28 PageID #: 831



   4.7   Hold Harmless.

         (A)   With respect to all payments made pursuant to this Agreement other than
               payments for the Claims Administrator’s fees, Plaintiffs and Class Members
               assume full responsibility for any and all federal, state, and local taxes or
               contributions that may hereafter be imposed or required to be paid in accordance
               with any federal, state, or local law or regulation. As such, although the Parties
               believe, in good faith, that the tax treatment of all payments set forth in this
               Agreement is proper and in compliance with applicable IRS regulations, if,
               notwithstanding such belief, the IRS or any other federal, state, or local
               government, administrative agency, or court determines that Defendants and/or
               any individual or entity are liable for any failure by any Plaintiff, Class Member,
               and/or Defendant to pay federal, state, or local income, employment, or payroll
               taxes with respect to any payment made pursuant to this Agreement, Plaintiffs and
               Class Members agree to hold Releasees (as defined below) harmless and to
               indemnify Releasees for any payments that Releasees may be required to make
               (including any payments for interest and penalties) to any taxing authority
               resulting from the issuance of an IRS Form 1099 and any Plaintiff’s and/or Class
               Member’s failure to pay any taxes that any such individual or entity owes as a
               consequence of said income.

         (B)   With respect to payments received pursuant to this Agreement that are
               characterized as attorneys’ fees, costs, or expenses, Class Counsel assumes full
               responsibility for any and all federal, state, and local taxes or contributions that
               may hereafter be imposed or required to be paid pursuant to any federal, state, or
               local law or regulation. As such, although the Parties believe, in good faith, that
               the tax treatment of all payments set forth in this Agreement is proper and in
               compliance with applicable IRS regulations, if, notwithstanding such belief, the
               IRS or any other federal, state or local government, administrative agency, or
               court determines that Class Counsel is liable for any federal, state, or local taxes
               or contributions with respect to any payment received pursuant to this settlement
               that is characterized as attorneys’ fees, costs, or expenses, Class Counsel shall be
               responsible for said payments and shall hold Defendants harmless for said
               payments.

   5.    RELEASE AND OTHER TERMS

   5.1   Release of Claims.

         (A)    Upon the Court’s issuance of the Final Order and Judgment of Dismissal with
                Prejudice, for and in consideration of the promises of Defendants set forth in this
                Agreement, including the establishment of the Settlement Fund and the payment
                of all fees and expenses approved, and other good and valuable consideration,
                the receipt and sufficiency of which is hereby acknowledged, each putative Class
                Member who does not timely opt out of the settlement, on behalf of himself or
                herself and on behalf of his or her respective current, former, and future heirs,
                spouses, executors, administrators, agents, attorneys, and assigns, irrevocably


                                                18
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 20 of 28 PageID #: 832



               waives, releases, and fully discharges Defendants, Defendants’ present, former,
               and future parents, subsidiaries, affiliates, and related entities, including each of
               their respective present and former shareholders, members, owners, officers,
               investors, directors, employees, managers, fiduciaries, trustees, employee benefit
               plan administrators, agents, attorneys, insurers, representatives, successors, and
               assigns, as well as any persons or entities acting in concert with any of them and
               any individual or entity that could be jointly liable with any of them
               (collectively, “Releasees”) from any and all claims, debts, losses, demands,
               obligations, liabilities, causes of action, charges, grievances, complaints, or suits
               of any kind that relate to his or her compensation or any wage and hour
               violations that may have occurred during, arising from, or relating to each Class
               Member’s service relationship, independent owner-operator relationship,
               contractual relationship, employment, and/or affiliation with Defendants under
               federal, state, and/or local law from the beginning of the world through the end
               of the Relevant Time Period (i.e., through the date of preliminary approval),
               including, but not limited to, any and all claims for unpaid wages, overtime
               compensation, gratuities, tips, tip credits, tip allowances, service charges,
               administrative charges, operational charges, other mandatory charges,
               commissions, improper deductions, travel time, bonuses, penalties, spread-of-
               hours pay, meal breaks, meal credits, uniform maintenance, uniform
               reimbursement, expense reimbursement, failure to maintain and furnish
               employees with proper wage notices and statements, other compensation, wages,
               or benefits, including, but not limited to, life insurance, accidental death and
               disability insurance, sick leave, other employer-provided plans or programs,
               distributions of income or profit, vacation or other leave time, retirement
               benefits, pension benefits, and any other claims that were or could have been
               asserted in the Litigation, whether known or unknown, under federal, state,
               and/or local wage and hour laws (including, but not limited to, the New York
               Labor Law, New York Code of Rules and Regulations, New York Minimum
               Wage Order for Miscellaneous Industries and Occupations, and New York Wage
               Theft Prevention Act), from the beginning of the world through the end of the
               Relevant Time Period. This release includes all claims for relief relating to any
               such released claims, including claims for liquidated damages, punitive damages,
               penalties, interest, and attorneys’ fees, costs, and expenses. Nothing contained in
               the release set forth in this Section 5.1(A), however, shall preclude any Class
               Member from pursuing any claims that are not releasable as a matter of law
               (which claims Defendants expressly reserve the right to contest), provided,
               however, that FLSA Claims will be released by putative Class Members who
               have opted in to the Action and/or who cash/redeem a Settlement Check, in
               accordance with Section 5.1(B), below. Nothing contained in the release set
               forth in this Section 5.1(A) shall release any Class Member’s rights to any vested
               benefits under any applicable benefit plan.

         (B)   In addition, upon the Court’s issuance of the Final Order and Judgment of
               Dismissal with Prejudice, for and in consideration of the promises of Defendants
               set forth in this Agreement as described above, and for other good and valuable
               consideration, the receipt and sufficiency of which is hereby acknowledged, any


                                               19
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 21 of 28 PageID #: 833



               putative Class Member has opted in to the Action and/or who cashes/redeems a
               Settlement Check, on behalf of himself or herself and on behalf of his or her
               respective current, former, and future heirs, spouses, executors, administrators,
               agents, attorneys, and assigns, irrevocably waives, releases, and fully discharges
               the Releasees from any and all claims, debts, losses, demands, obligations,
               liabilities, causes of action, charges, grievances, complaints, or suits of any kind
               under the Fair Labor Standards Act from the beginning of the world through the
               end of the Relevant Time Period. This release includes all claims for relief
               relating to any such released claims, including claims for liquidated damages,
               penalties, interest, and attorneys’ fees, costs, and expenses. The Claims
               Administrator shall provide Defendants with a scanned copy of each Settlement
               Check after it has been redeemed.

         (C)   Upon payment of the attorneys’ fees, expenses, and costs approved by the Court,
               Plaintiffs’ Counsel, Plaintiffs, and Class Members hereby irrevocably and
               unconditionally release, acquit, and forever discharge any claim that he, she, or
               they may have against Defendants for attorneys’ fees, expenses, or costs
               associated with Plaintiffs’ Counsel’s representation of Plaintiffs and Class
               Members for their claims released pursuant to Section 5.1(A). Plaintiffs’
               Counsel further understands and agrees that any fee payments approved by the
               Court will be the full, final, and complete payment of all attorneys’ fees,
               expenses, and costs associated with Plaintiffs’ Counsel’s representation relating
               to the Litigation.

         (D)   In addition to the waiver and release above, in consideration for the Service
               Awards set forth in Section 4.1(F), each Plaintiff receiving a Service Award
               knowingly and voluntarily, on behalf of himself or herself and on behalf of his or
               her respective current, former and future heirs, spouses, executors,
               administrators, agents, attorneys, and assigns, irrevocably waives, releases, and
               fully discharges Releasees from any and all claims, debts, losses, demands,
               obligations, liabilities, causes of action, charges, grievances, complaints, or suits
               of any kind that may be legally waived by private agreement, whether known or
               unknown, from the beginning of the world through the date on which each
               respective Plaintiff executes this Agreement, including, but not limited to: (i)
               claims arising directly or indirectly from each Plaintiff’s association with
               Releasees, whether as an employee, independent contractor, or otherwise, and/or
               the termination of that association; (ii) claims arising directly or indirectly from
               the actions or inaction of Releasees; (iii) claims under federal, state, or local
               laws, statutes, constitutions, regulations, rules, ordinances, or orders, including,
               but not limited to, claims under Title VII of the Civil Rights Act of 1964, the
               Civil Rights Act of 1991, the Civil Rights Act of 1866, Sections 1981 through
               1988 of Title 42 of the United States Code, the Age Discrimination in
               Employment Act, the Americans with Disabilities Act of 1990, the Employee
               Retirement Income Security Act of 1974, the Equal Pay Act, the Immigration
               Reform and Control Act, the Consolidated Omnibus Budget Reconciliation Act,
               the Fair Credit Reporting Act, the Occupational Safety and Health Act, the
               Family and Medical Leave Act of 1993, the New York State Human Rights Law,


                                                20
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 22 of 28 PageID #: 834



               the New York State Civil Rights Law, and the New York City Human Rights
               Law, each as amended, and any other federal, state, or municipal law; and
               (iv) any other claims, whether for monies owed, reimbursement, attorneys’ fees,
               litigation costs, damages, torts, intentional infliction of emotional distress,
               negligence, promissory estoppel, breach of contract, breach of an implied
               covenant of good faith and fair dealing, constructive discharge, wrongful
               discharge, defamation, fraud, misrepresentation, or otherwise, arising prior to or
               at the time of each Plaintiff’s execution of the Agreement. This release includes
               all claims for damages arising from any such released claims, including claims
               for liquidated damages, interest, and attorneys’ fees, expenses, and costs.
               Nothing contained in the release shall preclude any Plaintiff from pursuing any
               claims for unemployment insurance benefits or workers’ compensation benefits.
               Provided, however that the failure of the Court to approve the general releases
               contemplated by this Section 5.1(D) will not constitute a failure to approve the
               settlement. Moreover, nothing contained in the release shall release any
               Plaintiff’s rights to any vested benefits under any applicable benefit plan.

         (E)   All Settlement Checks shall contain on the back of the check (or on documents
               attached to and/or accompanying the Settlement Checks, as described in Section
               5.1(F), below, the following limited endorsement:

               “CONSENT TO JOIN AND FINAL RELEASE OF CLAIMS:

               By endorsing and/or redeeming this check, I consent to join in the case entitled
               Mohammad O. Faroque, et al., v. Park West Executive Services d/b/a Town Car
               International, et al., Civil Action No. 15-CV-6868(DLI)(CLP), now pending in
               the United States District Court, District for the Eastern District of New York, and
               I agree to be bound by the Settlement Agreement negotiated by Class Counsel in
               that case.

               I irrevocably and unconditionally waive, release, and forever discharge any claim
               I might have against Park West Executive Services d/b/a Town Car International;
               Town Car International Holdings, LLC; Zachary Berman; and John M. Ahern,
               and the other Releasees listed in the Settlement Agreement (including the owners
               and officers of such entities) for any and all wage-and-hour claims, rights, and
               causes of action, whether known or unknown, under any federal, state, or local
               wage and hour law, including but not limited to the Fair Labor Standards Act, the
               New York Labor Law, the New York Minimum Wage Orders, and all applicable
               state and local wage-and-hour laws, and including without limitation statutory,
               constitutional, contractual, and common law claims for wages and any damages,
               costs, penalties, liquidated damages, punitive damages, interest, attorneys’ fees,
               restitution, or equitable relief to the extent relating to or deriving from a wage-
               and-hour claim (including claims for minimum wage and overtime) relating to my
               affiliation with Town Car up to and including [date of Preliminary Approval
               Order].




                                                21
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 23 of 28 PageID #: 835



                _________________________________              Dated: ___________________”
                        Signature

         (F)     If the Claims Administrator is not able to include the entire text of the limited
                 endorsement described in Section 5.1(E), above, on the back of the Settlement
                 Checks, the Parties will work diligently and in good faith to: (i) revise the
                 endorsement and/or the documents attached to and/or accompanying the
                 Settlement Checks; (ii) include the endorsement on a document attached to
                 and/or accompanying the Settlement Checks and incorporate it on the back of the
                 Settlement Checks by reference; and/or (iii) take other steps to effectuate both a
                 consent to join the Litigation and a release of the claims described in the limited
                 endorsement, above, by virtue of the recipient of a Settlement Check signing
                 and/or endorsing the check.

   5.2   No Assignment. Class Counsel and Plaintiffs, on behalf of the Class and each individual
         Class Member, represent and warrant that they have not assigned or transferred (or
         purported to assign or transfer) to any person or entity any claim or any portion thereof or
         interest therein, including, but not limited to, any interest in the Litigation or any related
         action.

   5.3   No Admission of Liability. By entering into this Agreement, Defendants do not admit
         and expressly deny any violation of law or any liability whatsoever to Plaintiffs and/or
         putative Class Members, individually or collectively, or to anyone else as a result of or
         growing out of the matters set forth in the complaint filed in the Litigation. Defendants
         do not admit and expressly deny that any of the putative Class Members are employees of
         any of the Defendants for any purposes whatsoever (including under any statute law, rule,
         regulation, common law, agreement, policy, or plan). Likewise, by entering into this
         Agreement, Defendants do not admit to the suitability of this case for class or collective
         action litigation other than for purposes of settlement. Rather, Defendants enter into this
         Agreement to avoid further protracted litigation and to resolve and settle all disputes with
         Plaintiffs and putative Class Members. The settlement of the Litigation, the negotiation
         and execution of this Agreement, and all acts performed or documents executed pursuant
         to or in furtherance of this Agreement or the settlement: (i) are not, shall not be deemed
         to be, and may not be used as an admission or evidence of any wrongdoing or liability on
         the part of Defendants or as an admission or evidence of the truth of any of the factual
         allegations in the Complaint filed in the Action; and (ii) are not, shall not be deemed to
         be, and may not be used as an admission or evidence of fault or omission on the part of
         Defendants in any civil, criminal, administrative, or arbitral proceeding. The Parties
         understand and agree that this Agreement is a settlement document and that it shall be
         inadmissible as evidence in any proceeding, except an action or proceeding to approve,
         interpret, or enforce the terms of this Agreement.

   6.    INTERPRETATION AND ENFORCEMENT

   6.1   Cooperation Between the Parties; Further Acts. The Parties shall cooperate with each
         other and shall use their best efforts to obtain the Court’s approval of this Agreement and
         all of its terms. Each party, upon the request of any other party, agrees to perform such


                                                  22
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 24 of 28 PageID #: 836



         further acts and to execute and deliver such other documents as are reasonably necessary
         to carry out the provisions of this Agreement. In the event of any disputes regarding this
         Agreement, including Preliminary Approval, Final Approval or Settlement Fund
         distribution, prior to filing a motion with the Court, the Parties agree to attempt to resolve
         with mediator Martin Scheinman to impasse.

   6.2   No Other Representations. Each party acknowledges that, except as expressly set forth
         herein, no representations of any kind or character have been made by any party or
         parties, agents, representatives, or attorneys to induce the execution of this Agreement.

   6.3   Entire Agreement. This Agreement is an integrated contract that constitutes and
         contains the entire agreement between the Parties with regard to the subject matter
         contained herein and supersedes and replaces all prior negotiations and agreements,
         proposed or otherwise, written or oral, concerning the subject matter contained herein.
         All prior and contemporaneous negotiations and understandings between the Parties shall
         be deemed merged into this Agreement.

   6.4   Binding Effect. This Agreement shall be binding upon the Parties and, with respect to
         Plaintiffs and Class Members, their spouses, children, representatives, heirs,
         administrators, executors, beneficiaries, conservators, attorneys, and assigns.

   6.5   Waiver of Unknown Claims. It is the desire of the Parties to fully, finally, and forever
         settle, compromise, and discharge all Released Claims which were or which could have
         been asserted in this Action against the Released Parties, whether known or unknown,
         liquidated or unliquidated, to the extent relating to or deriving from a wage-and-hour
         claim (including claims for overtime wages or any other wages) relating to Plaintiffs’
         affiliation with Town Car up to and including the date of the Preliminary Approval
         Order. Plaintiffs may hereafter discover facts in addition to or different from those which
         they now know or believe to be true with respect to the subject matter of the Released
         Claims, but upon the entry of the Judgment, Plaintiffs shall be deemed to have, and by
         operation of the Judgment shall have, fully, finally, and forever settled and released any
         and all Released Claims, known or unknown, suspected or unsuspected, contingent or
         non-contingent, whether or not concealed or hidden, which then exist, or heretofore have
         existed upon any theory of law or equity now existing or coming into existence in the
         future, including, but not limited to, conduct which is negligent, intentional, with or
         without malice, or a breach of any duty, law or rule, without regard to the subsequent
         discovery or existence of such different or additional facts.

   6.6   Limited Confidentiality. Plaintiffs and Class Counsel agree to keep the negotiations
         leading up to this Agreement and the amount of individual Class Members’ Settlement
         Awards (together, “Confidential Settlement Issues”) confidential until such time as a
         motion for preliminary approval is filed with the Court. Notwithstanding the foregoing,
         Plaintiffs may disclose Confidential Settlement Issues to their attorneys, accountants and
         immediate families; to the Court and Court personnel, as necessary to seek Court
         approval of this Settlement; and otherwise as required by court or governmental order,
         subpoena, or as otherwise directed by law. If required by court or governmental order,
         subpoena, or otherwise as required by law to disclose Confidential Settlement Issues,


                                                  23
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 25 of 28 PageID #: 837



          Plaintiffs will notify Defendants through Defendants’ Counsel prior to making such
          disclosure and permit Defendants a reasonable time to object to such disclosure.
          Plaintiffs and their attorneys shall make no public statement concerning Confidential
          Settlement Issues until such time as a motion for preliminary approval is filed with the
          Court.

   6.7    Arm’s Length Transaction; Materiality of Terms. The Parties have negotiated all of
          the terms and conditions of this Agreement at arm’s length. All of the terms and
          conditions of this Agreement are material to this Agreement and have been relied upon
          by the Parties in entering into this Agreement, unless otherwise expressly stated.

   6.8    Captions. The captions or headings of the sections and paragraphs of this Agreement
          have been inserted for convenience of reference only and shall have no effect upon the
          construction or interpretation of any part of this Agreement.

   6.9    Construction. The determination of the terms and conditions of this Agreement was by
          mutual agreement of the Parties. Each party participated jointly in the drafting of this
          Agreement, and, therefore, the terms and conditions of this Agreement are not intended to
          be, and shall not be, construed against any party by virtue of draftsmanship.

   6.10   Severability. If any provision of this Agreement is held by a court of competent
          jurisdiction to be invalid or unenforceable (other than Sections 5.1(A) and 5.1(B)), the
          remaining provisions of this Agreement shall continue in full force and effect. In the
          event that a Class Member attempts to seek recovery for any claim that is subject to the
          release set forth in Sections 5.1(A) and 5.1(B) and a court of competent jurisdiction
          determines that Sections 5.1(A) or 5.1(B), or any portions thereof, is unenforceable, then:
          (i) Defendants’ financial obligations with respect to that Class Member under Section 4
          shall be null and void; and (ii) that Class Member shall be liable for the return of his or
          her Individual Settlement Amount and, if applicable, Service Award.

   6.11   Governing Law. The rights and obligations of the Parties set forth in this Agreement
          shall be construed and enforced in accordance with, and shall be governed by, the laws of
          the State of New York, without regard to conflict of laws principles, except to the extent
          that federal law governs.

   6.12   Continuing Jurisdiction. The Court shall retain jurisdiction over the interpretation and
          implementation of this Agreement as well as any and all matters arising out of, or related
          to, the interpretation or implementation of this Agreement and of the settlement
          contemplated thereby. However, if the Court should refuse or decline to accept
          jurisdiction over the settlement for any reason, the Parties agree that this Agreement may
          be enforced in any court of competent jurisdiction located in the State of New York,
          County of New York. The Court’s refusal to retain jurisdiction over the settlement shall
          not void or otherwise effect this Agreement.

   6.13   Waivers, Modifications, and Amendments. No waiver, modification, or amendment of
          the terms of this Agreement, whether purportedly made before or after the Court’s
          approval of this Agreement, shall be valid or binding unless in a writing signed by or on



                                                  24
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 26 of 28 PageID #: 838



          behalf of all Parties and then only to the extent set forth in such written waiver,
          modification, or amendment, subject to any required Court approval. Any failure by any
          party to insist upon the strict performance by the other party of any of the provisions of
          this Agreement shall not be deemed a waiver of future performance of the same
          provisions or of any of the other provisions of this Agreement. Notwithstanding any such
          failure, such party shall have the right thereafter to insist upon the specific performance
          of any and all of the provisions of this Agreement.

   6.14   When Agreement Becomes Effective; Counterparts. This Agreement shall become
          effective upon its full execution and final approval by the Court. The Parties may
          execute this Agreement in counterparts, which, when taken together, shall constitute a
          complete agreement. Each counterpart shall have the same validity, force, and effect as if
          all Parties had signed the same instrument.

   6.15   Facsimile and Email Signatures. Any party may execute this Agreement and cause its
          counsel to transmit its executed signature page via facsimile or email to counsel for the
          other party. Any signature transmitted by facsimile or email shall be deemed an original
          signature for purposes of this Agreement and shall be binding upon the party whose
          counsel transmits the signature page by facsimile or email.

   7.     IMPORTANT ACKNOWLEDGEMENTS

   7.1    General Acknowledgements. It is understood and agreed that the Settlement Fund and
          the other good and valuable consideration provided for herein are not a mere recital but
          are the consideration for this Agreement and all terms herein, including the full and final
          release effected thereby. The Parties represent and warrant that all payments made from
          the Settlement Fund to Plaintiffs, Class Members, and Class Counsel are fair and
          reasonable. The Parties represent and warrant that they are entering into this Agreement
          of their own free will and accord after consultation with their attorneys. The Parties
          acknowledge that they have jointly prepared this Agreement and that they are executing
          this Agreement knowingly and voluntarily.

                      [REMAINDER OF PAGE INTENTIONALLY BLANK –
                           SIGNATURES ON FOLLOWING PAGE]




                                                  25
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 27 of 28 PageID #: 839



   IN WITNESS WHEREOF, the Parties hereto have executed, or caused their duly authorized
   officers to execute, this Agreement as of the dates set forth below.

                                          FOR PLAINTIFFS:

                                          WIGDOR LLP (as to §§ 4.2, 4.7(b), 5.1(c), 5.2 &
                                          6.6 only)


   Dated: ________________                By: ______________________________
                                              JEANNE M. CHRISTENSEN, ESQ.



                                          MOHAMMAD O. FAROQUE

   Dated: ________________                __________________________



                                          KHALED KHAN

   Dated: ________________                __________________________


                                          MD IMRANUL HAQUE

   Dated: ________________                __________________________



                                          KHANDKER HAQUE
   Dated: ________________
                                          __________________________


   Dated: ________________                MOHAMMED S. ALAM

                                          __________________________


                                          ASAD IKBAL
   Dated: ________________
                                          __________________________




                                            26
Case 1:15-cv-06868-DLI-CLP Document 116-1 Filed 08/13/19 Page 28 of 28 PageID #: 840



                                       MOHAMMED E. KARIM

   Dated: ________________             __________________________

                                       MOKLES ISLAM

   Dated: ________________             __________________________



                                       ______________________________

                                       FOR DEFENDANTS:

                                       PARK WEST EXECUTIVE SERVICES d/b/a
                                       TOWN CAR INTERNATIONAL


   Dated: ________________             By: __________________________
                                       Name:
                                       Title:

                                       TOWN CAR INTERNATIONAL HOLDINGS,
                                       LLC


   Dated: ________________             By: __________________________
                                       Name:
                                       Title:


                                       ZACHARY BERMAN

   Dated: ________________             __________________________



                                       JOHN M. AHERN

   Dated: ________________             __________________________




                                         27
